Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In regards to claims 1-6, 8-10, rejected under 35 USC 102(a)(1): Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.
Applicant argues: Elswick does not disclose a camera receiving streaming image frames that includes vehicle information pertaining to a vehicle included in the streaming image frames.  Elswick discloses the user capturing a beacon signal via a video through the camera on the user device.  The beacon is “vehicle information” as it is used to determine the correct vehicle within the camera’s streaming image frames.   Elswick in paragraph 44 uses this beacon information to augment the video stream with graphical elements and text descriptions (make, model, and/or license plate).  The camera’s input that it captures is considered the streaming image frames as a video is comprised of many frames that are captures over time.  The beacon signal is within those streaming image frames.  Figure 4 of Elswick is similar to figures 19-20 of applicant’s disclosure regarding the augmented reality over the “streaming image frames”.
In regards to claims 15 and 19: Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elswick (US 2018/0075287) hereafter Elswick.
1. Elswick discloses a method of authentication in ride hailing situations, the method comprising: 
directing, by a first computing device of a passenger, the passenger to point a camera of the first computing device toward a location of a second computing device of a driver located in a vehicle (para 42, 45); 
receiving data from the camera, wherein the data comprises streaming image frames including vehicle information pertaining to a vehicle included in the streaming image frames (para 43-44); 
analyzing the data to obtain the vehicle information (para 43-44); and 
determining whether the vehicle in the streaming image frames corresponds to an expected vehicle for the driver, the determining based on the vehicle information and expected vehicle information (para 43-44; see also para 48-50).

2. Elswick discloses the method of claim 1, wherein, responsive to determining the vehicle in the streaming image frames corresponds to the expected vehicle for the driver, the method further comprising: overlaying a first augmented reality virtual graphic on the vehicle represented in the streaming image frames displayed on a display screen of the first computing device (para 44, graphical elements include any text, shape, image enhanced coloring and/or shading, and the like that visually illustrates to a user of the mobile device the identity and location of the target vehicle).

3. Elswick discloses the method of claim 2, further comprising overlaying a second augmented reality virtual graphic on a portion of the streaming image frames, wherein the second augmented reality virtual graphic is proximate the first augmented reality virtual graphic, and the second augmented reality virtual graphic changes orientation in response to the first computing device: being directed towards the second computing device or being directed away from the second computing device (para 44 while directed towards [text would be first virtual graphic and arrow/color/etc would be second graphic], para 45 while directed away).

4. Elswick discloses the method of claim 3, wherein changing the orientation in response to the first computing device being directed towards the second computing device comprises performing at least one operation selected from a group of operations comprising: increasing an intensity of a movement of the second augmented reality virtual graphic to encourage the passenger to continue moving the first computing device towards the second computing device, and changing a color of the second augmented reality virtual graphic to encourage the passenger to continue moving the first computing device towards the second computing device (para 44).

5. Elswick discloses the method of claim 3, wherein changing the orientation in response to the first computing device being directed away from the vehicle comprises changing the orientation of the second augmented reality virtual graphic to encourage the passenger to redirect the first computing device towards the second computing device (para 45).

6. Elswick discloses the method of claim 3, wherein the second augmented reality virtual graphic comprises an arrow (para 45).

8. Elswick discloses the method of claim 1, wherein analyzing the data to obtain the vehicle information further comprises performing at least one operation selected from a group of operations comprising: performing object character recognition, inputting the data into a machine learning model trained to obtain the vehicle information from the data, performing optical character recognition, and some combination thereof (para 44 [vehicle is object character recognition]).

9. Elswick discloses the method of claim 1, wherein the vehicle information includes at least one vehicle information selected from a group of vehicle information comprising: a license plate number of the vehicle, a make of the vehicle, a model of the vehicle, a color of the vehicle, a year of the vehicle, an image of the vehicle, a location of the vehicle, a number of unique identifying marks, and some combination thereof (para 44).

10. Elswick discloses the method of claim 1, further comprising: overlaying an initial image of the vehicle stored in a data store on the vehicle in the streaming image frames displayed on a display screen of the first computing device; determining whether the initial image of the vehicle matches the vehicle in the streaming image frames; and responsive to determining that the initial image of the vehicle matches the vehicle in the streaming image frames, presenting an indication that the vehicle in the streaming image frames matches the initial image (para 43-44; see also para 48-50).

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 8,086,400) hereafter Huang.
Regarding claim 19. Huang discloses a method for authenticating a ride in a ride hailing situation, the method comprising: 
generating a route for a driver to follow using a vehicle to provide the ride to a passenger, wherein the route includes a starting point, a path, and an ending point (col 9, 21-62); 
receiving positioning data from a first computing device of a passenger, a second computing device of a driver, or both (col 9, 21-62); 
determining whether the positioning data indicates the vehicle has varied from the path by more than a threshold distance (col 9, 21-62); and 
responsive to determining that the positioning data indicates the vehicle has varied from the path by more than the threshold distance, performing a preventative action comprising transmitting one or more notifications to the first computing device of the passenger, the second computing device of the driver, or both (col 9, 21-62); and
responsive to receiving one or more responses from the first computing device of the passenger, the second computing device of the driver, or both, contacting emergency services (col 9, 21-62; see also col 8, 49-61, such as the police).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elswick as applied to claim 1 above, and further in view of DriverAuth: A risk-based multi-modal biometric-based driver authentication scheme for ride-sharing platforms by Gupta et al. hereafter Gupta.
7. Elswick discloses the method of claim 1, but does not explicitly disclose wherein, prior to directing the passenger to point the camera of the first computing device toward the location of the second computing device, the method further comprises: determining whether a first authentication layer succeeds by performing at least one operation selected from a group of operations comprising: biometrically verifying the driver, and matching one or more tokens exchanged between the first computing device and the second computing device. However, in an analogous art, Gupta discloses multi-modal biometric based driver authentication scheme for ride-sharing platforms including wherein, prior to directing the passenger to point the camera of the first computing device toward the location of the second computing device, the method further comprises: determining whether a first authentication layer succeeds by performing at least one operation selected from a group of operations comprising: biometrically verifying the driver, and matching one or more tokens exchanged between the first computing device and the second computing device (pages 128-129, section 4.3). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Elswick with the implementation of Gupta in order to make on-demand ride-sharing services safer and more secure for riders (Abstract).

14. Elswick discloses the method of claim 1, but does not explicitly disclose further comprising performing biometric verification of the driver. However, in an analogous art, Gupta discloses multi-modal biometric based driver authentication scheme for ride-sharing platforms including performing biometric verification of the driver (pages 128-129, section 4.3). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Elswick with the implementation of Gupta in order to make on-demand ride-sharing services safer and more secure for riders (Abstract).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elswick as applied to claim 1 above, and further in view of DriverAuth: Behavioral biometric-based driver authentication mechanism for on-demand ride and ridesharing infrastructure by Gupta et al. hereafter Gupta2.
11. Elswick discloses the method of claim 1, but does not explicitly disclose further comprising: prompting the passenger to input biometric information; determining whether the biometric information is associated with an expected biometric information. However, in an analogous art, Gupta discloses multi-modal biometric based driver authentication scheme for ride-sharing platforms including prompting the passenger to input biometric information; determining whether the biometric information is associated with an expected biometric information (page 19, fig 3 and corresponding text and Conclusion [can be used to verify intended riders]). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Elswick with the implementation of Gupta in order to make on-demand ride-sharing services safer and more secure for riders (Abstract).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elswick as applied to claim 1 above, and further in view of Trivedi et al. (US 2012/0239452) hereafter Trivedi.
12. Elswick discloses the method of claim 1, but does not explicitly disclose wherein, responsive to determining the vehicle in the streaming image frames does not correspond to the expected vehicle for the driver, the method further comprising: canceling a ride between the driver and the passenger; and selecting another driver to provide the ride for the passenger.  However, in an analogous art, Trivedi discloses fleet management including canceling a ride between the driver and the passenger; and selecting another driver to provide the ride for the passenger (para 63).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Elswick with the implementation of Trivedi in order to provide convenience to the consumer (para 63).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elswick as applied to claim 1 above, and further in view of Huang et al. (US 8,086,400) hereafter Huang.
13. Elswick discloses the method of claim 1, but does not disclose wherein a preventative action is performed when a determination is made that a position of the vehicle varies from an expected position along any point of a route by more than a threshold distance, wherein the preventative action comprises performing at least one operation selected from a group of operations comprising: contacting emergency services, transmitting a notification to the second computing device of the driver, transmitting a notification to the first computing device of the passenger, and some combination thereof.  However, in an analogous art, Huang discloses allowing a plurality of users to move by riding in the same car including a preventative action is performed when a determination is made that a position of the vehicle varies from an expected position along any point of a route by more than a threshold distance, wherein the preventative action comprises performing at least one operation selected from a group of operations comprising: contacting emergency services, transmitting a notification to the second computing device of the driver, transmitting a notification to the first computing device of the passenger, and some combination thereof (col 9, 21-62; see also col 8, 49-61, such as the police).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Elswick with the implementation of Huang in order to provide more security for both rideshare participants (col 1, 66-col 2, 61).

Claim(s) 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Elswick (US 2018/0075287) hereafter Elswick in view of Huang et al. (US 8,086,400) hereafter Huang.
15. Elswick discloses a method for authenticating a ride in a ride hailing situation, the method comprising: 
determining whether a first computing device of a passenger and a second computing device of a driver of a vehicle are within a threshold distance from one another (page 49, detect proximity with 20 feet, 30 feet, etc. is a determination); 
responsive to determining that the first computing device of the passenger and the second computing device of the driver are within the threshold distance from one another, matching one or more tokens exchanged between the first computing device of the passenger and the second computing device of the driver (para 48-50, cross validation of keys).
responsive to determining that the first computing device of the passenger and the second computing device of the driver are within the threshold distance from one another, performing biometric verification of the driver, the passenger, or both (pages 128-129, section 4.3); 
Elswick does not explicitly disclose performing biometric verification of the driver, the passenger, or both; receiving biometric information from the second computing device; or determining whether the biometric information matches stored biometric information.  However, in an analogous art, Huang discloses monitoring the security of participants in a rideshare environment including performing biometric verification of the driver, the passenger, or both (col 7, 25-44, biometric identifier 618 are matching functions that match identities at the time the passenger 104 is picked up by the driver); receiving biometric information from the second computing device (col 7, 25-44, either or both of the participants 102, 104 could be sent a picture of the other participant); or determining whether the biometric information matches stored biometric information (col 7, 25-44, identity of either or both of the participants 102, 104 may be confirmed at the pickup location using biometric information associated with that participant, by communicating 620 with the rideshare system).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Elswick with the implementation of Huang in order to provide more security for both rideshare participants (col 1, 66-col 2, 61).

18. Elswick and Huang disclose the method of claim 15, wherein a preventative action is performed when a determination is made that a position of the vehicle varies from an expected position along any point of a route by more than a threshold distance, wherein the preventative action comprises performing at least one operation selected from a group of operations comprising: contacting emergency services, transmitting a notification to the second computing device of the driver, transmitting a notification to the first computing device of the passenger, and some combination thereof (col 9, 21-62; see also col 8, 49-61, such as the police).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elswick and Huang as applied to claim 15 above, and further in view of Hodge et al. (US 2020/0349666) hereafter Hodge.
16. Elswick and Huang disclose the method of claim 15, but does not explicitly disclose wherein, responsive to determining that the biometric information matches the stored biometric information, the method further comprising: determining whether vehicle information of the vehicle matches expected vehicle information.  However, in an analogous art, Hodge discloses enhanced vehicle sharing including determining whether vehicle information of the vehicle matches expected vehicle information (para 18, 86). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Elswick and Huang with the implementation of Hodge in order to ensure that vehicle is an authorized vehicle which provides additional safety (para 18).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elswick and Huang as applied to claim 15 above, and further in view of Trivedi et al. (US 2012/0239452) hereafter Trivedi.
17. Elswick and Huang disclose the method of claim 15, wherein, responsive to determining that the biometric information does not match the stored biometric information, the method further comprising: terminating the ride (page 128-129, Section 4.3) but does not explicitly disclose transmitting new ride details to the first computing device of the passenger. However, in an analogous art, Trivedi discloses fleet management including transmitting new ride details to the first computing device of the passenger (para 63).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Elswick and Huang with the implementation of Trivedi in order to provide convenience to the consumer (para 63).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 19 above, and further in view of Elswick (US 2018/0075287) hereafter Elswick.
20. Huang discloses the method of claim 19, but does not explicitly disclose further comprising: directing, by the first computing device of the passenger, the passenger to point a camera of the first computing device toward a location of the second computing device of the driver of the vehicle; receiving data from the camera, wherein the data comprises streaming image frames including vehicle information pertaining to a vehicle included in the streaming image frames; analyzing the data to obtain the vehicle information; and determining, based on the vehicle information, whether the vehicle in the streaming image frames corresponds to an expected vehicle for the driver by comparing the vehicle information to expected vehicle information. However, in an analogous art, Elswick discloses identifying a vehicle using a mobile device including directing, by the first computing device of the passenger, the passenger to point a camera of the first computing device toward a location of the second computing device of the driver of the vehicle (para 42, 45); receiving data from the camera, wherein the data comprises streaming image frames including vehicle information pertaining to a vehicle included in the streaming image frames (para 43); analyzing the data to obtain the vehicle information (para 43-44); and determining, based on the vehicle information, whether the vehicle in the streaming image frames corresponds to an expected vehicle for the driver by comparing the vehicle information to expected vehicle information (para 43-44).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Huang with the implementation of Elswick in order assist the user in identifying which vehicle was the vehicle requested (para 3, 44).

Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 19 above, and further in view of DriverAuth: A risk-based multi-modal biometric-based driver authentication scheme for ride-sharing platforms by Gupta et al. hereafter Gupta.
21. Huang discloses the method of claim 19, but does not explicitly disclose further comprising: determining whether the first computing device of the passenger and the second computing device of the driver of the vehicle are within a threshold distance from one another.  However, in an analogous art, Gupta discloses multi-modal biometric based driver authentication scheme for ride-sharing platforms including determining whether the first computing device of the passenger and the second computing device of the driver of the vehicle are within a threshold distance from one another (page 128, item 1, they can locate the available cabs (along with driver’s picture and vehicle details) near to their location to reserve the ride by selecting one of the cab [driver is nearby and within a threshold distance at time of booking]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Huang with the implementation of Gupta in order to make on-demand ride-sharing services safer and more secure for riders (Abstract).

22. Huang and Gupta disclose the method of claim 21, wherein, responsive to determining that the first computing device of the passenger and the second computing device of the driver are within the threshold distance from one another, the method further comprises: causing the second computing device of the driver to prompt the driver to perform biometric verification using an input device of the second computing device of the driver (Gupta, page 128-129, section 4.3); receiving driver biometric information from the second computing device (Gupta, page 128-129, section 4.3); and determining whether the driver biometric information matches stored driver biometric information (Gupta, page 128-129, section 4.3).  

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Gupta as applied to claim 22 above, and further in view of Elswick (US 2018/0075287) hereafter Elswick.
23. Huang and Gupta disclose the method of claim 22, but do not explicitly disclose wherein, responsive to determining that the driver biometric information matches the stored driver biometric information, the method further comprising: determining whether vehicle information of the vehicle matches expected vehicle information.  However, in an analogous art, Elswick discloses identifying a vehicle using a mobile device including determining whether vehicle information of the vehicle matches expected vehicle information (para 43-44).   It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Huang and Gupta with the implementation of Elswick in order assist the user in identifying which vehicle was the vehicle requested (para 3, 44).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Gupta as applied to claim 22 above, and further in view of Trivedi et al. (US 2012/0239452) hereafter Trivedi.
24. Huang and Gupta disclose the method of claim 22, wherein, responsive to determining that the driver biometric information does not match the stored driver biometric information, the method further comprising: terminating the ride (Gupta, page 128-129, see above) but do not disclose transmitting new ride details to the first computing device of the passenger.  However, in an analogous art, Trivedi discloses fleet management including transmitting new ride details to the first computing device of the passenger (para 63).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Huang and Gupta with the implementation of Trivedi in order to provide convenience to the consumer (para 63).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439